Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

POLYIMIDE WEB SEPARATOR FOR USE IN AN ELECTROCHEMICAL CELL

Examiner: Adam Arciero	S.N. 16/382,387	Art Unit: 1727	March 26, 2021

DETAILED ACTION
  The Application filed on April 12, 2019 has been entered. Claims 1-14 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 2 is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would For the purposes of compact prosecution, the Examiner will construe the claim to read without the word “about”.
The term "about" in claim 6 is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of compact prosecution, the Examiner will construe the claim to read without the word “about”.
The term "about" in claim 10 is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of compact prosecution, the Examiner will construe the claim to read without the word “about”.
The term "about" in claim 11 is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of compact prosecution, the Examiner will construe the claim to read without the word “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US 2013/0022858 A1) in view of Nagino et al. (WO 2014/049949 A1; using US 2015/0249243 A1 for citation purposes).
As to Claims 1, 6, 8, 11 and 13-14, claim 1 recites an intended use for a separator in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.
Mazur et al. discloses a battery comprising two electrodes each having a current collector; an electrolyte; and a separator comprises membrane (web) of polyimide nanofibers (Abstract, paragraph [0069]).  Mazur et al. does not specifically disclose the claimed protective region.  
However, Nagino et al. teaches of a battery comprising a separator formed of two layers, a first layer 28 can comprise polyimide fibers and a layer 26 that can comprise polyacrylonitrile and inorganic particles is coated on the first layer 28 and physically and electrically separating the first layer 28 from an electrode 24 (Fig. 1 and paragraphs [0036]-[0037] and [0041]).  It is the position of the Office that the protective region 26) inherently has the claimed Hansen solubility parameter and is inherently capable of impeding electrochemical polyimide reduction because the materials and structure of the separator layers of the prior arts and the present invention are the same (claims 6 and 11).  See MPEP 2112.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the separator of Mazur et al. to comprise a protective layer comprising polyacrylonitrile and inorganic particles formed between the polyimide separator layer and an electrode because Nagino et al. teaches that a battery with a reduced risk of a short circuit between electrodes can be provided (Abstract).
 As to Claim 2, Mazur et al. discloses of a separator comprising polyimide nanofibers having an average diameter of less than 1000 nm (paragraph [0023]-[0024]).  
As to Claims 3 and 12, Mazur et al. discloses of a fully-aromatic polyimide nanoweb for a separator for lithium ion batteries (paragraph [0024]).
As to Claims 4-5, Mazur et al. discloses wherein the polyimide comprises PMDA and ODA, which is the same as the claimed invention (paragraph [0030]).  
As to Claim 9, one of ordinary skill in the art would realize there are a finite number of options for a coating to be either conformal or non-conformal, and one of ordinary skill in the art would have found it obvious to try either configuration with a reasonable expectation of success in forming a layer.  See KSR, MPEP 2143, I, E.  At the time of the invention, it would have been obvious to try a conformal or non-conformal coating for the coating of modified Mazur et al. because Nagino et al. teaches that a battery with a reduced risk of a short circuit between electrodes can be provided (Abstract).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US 2013/0022858 A1) in view of Nagino et al. (WO 2014/049949 A1; using US 2015/0249243 A1 for citation purposes) as applied to claims 1-6, 8-9 and 11-14 above and in further view of Tsukuda et al. (US 6,511,774 B1).
As to Claim 7, modified Mazur et al. does not specifically disclose the claimed silane compound.
However, Tsukuda et al. teaches wherein a separator for a battery comprises polyimide fibers and octadecyltrimethoxysilane as a silane additive (col. 8, lines 7-15 and col. 14, line 63).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the separator of modified Mazur et al. to comprise the octadecyltrimethoxysilane because Tsukuda et al. teaches that such a compound is excellent in blocking polar groups which adversely affect battery characteristics (col. 14, lines 7-12).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US 2013/0022858 A1) in view of Nagino et al. (WO 2014/049949 A1; using US 2015/0249243 A1 for citation purposes) as applied to claims 1-6, 8-9 and 11-14 above and in further view of Shi et al. (US 2012/0028086 A1).
As to Claim 10, modified Mazur et al. does not specifically disclose the thickness of the additive layer.
However, Shi et al. teaches of a microporous separator comprising polyimide fibers and an additive layer comprising alumina wherein the thickness of the additive layer is 4 microns (4000 nm) (paragraph [0062] and [0064]).  At the time of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADAM A ARCIERO/Examiner, Art Unit 1727